Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	The Amendments and Remarks filed 6/9/22 in response to the Office Action of 3/9/22 are acknowledged and have been entered.
	Claims 1-4, 6-14, and 16-22 are pending.
	Claims 6, 9, 14, 20, and 22 have been amended by Applicant.
	Claims 1-4, 6-14, and 16-22 are currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	
Rejections Withdrawn
	The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn.

Response to Arguments
Claim Rejections - 35 USC § 103
Claims 1-4, 6-14, and 16-22 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Diaz et al (WO 2016/077553 A1; 5/19/16) in view of Antonia et al (Lancet Oncology, 2016, 17(7): 883-895).
Diaz et al teaches immune checkpoint inhibitors, such as anti-PD-1 and CTLA-4 blocking antibodies, work best in tumors with high mutational burden ([30], in particular). Diaz et al further teaches a method for treating a cancer patient by administering to the cancer patient immune checkpoint inhibitor antibodies in response to a determination of a high mutational burden in a cancerous tumor of the patient ([12] and claims 24, 25, and 40 of Diaz et al, in particular). Diaz et al further teaches said method wherein the method treats any type of tumor, including tumors of the lung, that displays a high mutational burden ([32], in particular). Diaz et al further teaches a high mutational burden includes mutational burdens of at least 200 or 300 mutations, including somatic mutations, per tumor genome ([31] and claim 24 of Diaz et al, in particular). The examiner takes the position that 200 mutations per tumor genome is an example of a “TMB score” of 200 and 300 mutations per tumor genome is a “TMB score” of 300, as recited by the instant claims. Diaz et al further teaches, in contrast to micro satellite instability (MSI) tumors, an average number of somatic mutations in non-MSI tumors is about 70 somatic mutations ([31], in particular). Diaz et al further teaches mutations are detected by genomic sequencing of nucleic acids in a biological sample (such as a tumor tissue) from a subject and identifying a genomic alteration in the sequence nucleic acids ([69]-[72], in particular). 
Diaz et al does not specifically teach a method of treating a lung tumor wherein the lung tumor is a SCLC tumor.  However, these deficiencies are made up in the teachings of Antonia et al.
Antonia et al teaches SCLC has high mutation burdens and that administering a nivolumab (an anti-PD-1 checkpoint blocking antibody) or a combination of combination of nivolumab and ipilimumab (an anti-CTLA-4 blocking antibody) results in therapeutic antitumor activity with durable response in SCLC patients (pages 883-884, in particular). SCLC patients of Antonia et al have exhibited disease progression after a previous platinum-containing regimen (Abstract, in particular), and therefore have “recurrent or refractory” SCLC. The method of Antonia administers 3 mg/kg of nivolumab every 2 weeks or 1-3 mg/kg of each of nivolumab and ipilimumab every 3 weeks (Abstract, in particular).
One of ordinary skill in the art would have been motivated, with an expectation of success, to perform a combined method comprising administering nivolumab or a combination of nivolumab  and ipilimumab to a patient with SCLC (including a “recurrent or refractory” SCLC patient) having high mutation rates, including mutational burdens of at least 200 or 300 mutations (including somatic mutations) per tumor genome identified by sequencing genomic tumor tissue nucleic acids, and using the dosing and scheduling regimen of Antonia et al because Diaz et al teaches immune checkpoint inhibitors, such as anti-PD-1 and CTLA-4 blocking antibodies, work best in tumors with high mutational burden ([30], in particular), Diaz et al teaches high mutational burdens include burdens of at least 200 or 300 mutations (including somatic mutations) per tumor genome that are identified by sequencing genomic tumor nucleic acids, and Antonia et al teaches SCLC has high mutation burdens and that administering nivolumab (an anti-PD-1 checkpoint blocking antibody) or a combination of nivolumab and ipilimumab (an anti-CTLA-4 blocking antibody) to patients with recurrent or refractory SCLC results in therapeutic antitumor activity with durable response (pages 883-884, in particular).
In particular regards to instant claim 6, one of ordinary skill in the art would have been motivated, with an expectation of success, to perform said combined method wherein the number of mutations in the tumor of the patient is compared to a reference number of mutations in order to determine whether the treatment will work best with the patient wherein the number of mutations in the tumor of the patient are high in a highly responsive patient compared to the reference because the combined method administers checkpoint inhibitors and Diaz et al teaches immune checkpoint inhibitors, such as anti-PD-1 and CTLA-4 blocking antibodies, work best in tumors with high mutational burden.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
	In the Reply of 6/9/22, Applicant argues the cited references do not provide any guidance as to how tumors derived from SCLC with high TMB would respond to an anti-PD1 antibody monotherapy or combination therapy of an anti-PD-1 antibody and an anti-CTLA-4 antibody. Applicant further cites Figure 7A and 7B of the instant specification and indicates the claimed method is not obvious because the cited references do not teach SCLC tumors with high TMB respond better than SCLC tumors with lower TMB to an anti-PD1 antibody monotherapy or combination therapy of an anti-PD-1 antibody and an anti-CTLA-4 antibody.
	The amendments to the claims and the arguments found in the Reply of 6/9/22 have been carefully considered, but are not deemed persuasive. In regards to the argument that cited references do not provide any guidance as to how tumors derived from SCLC with high TMB would respond to an anti-PD1 antibody monotherapy or combination therapy of an anti-PD-1 antibody and an anti-CTLA-4 antibody, the examiner disagrees. The cited reference provide evidence that tumors derived from SCLC with high TMB would respond well to an anti-PD1 antibody monotherapy or combination therapy of an anti-PD-1 antibody and an anti-CTLA-4 antibody because Diaz et al teaches immune checkpoint inhibitors, such as anti-PD-1 and CTLA-4 blocking antibodies, work best in tumors with high mutational burden ([30], in particular), Diaz et al teaches high mutational burdens include burdens of at least 200 or 300 mutations (including somatic mutations) per tumor genome that are identified by sequencing genomic tumor nucleic acids, and Antonia et al teaches SCLC has high mutation burdens and that administering nivolumab (an anti-PD-1 checkpoint blocking antibody) or a combination of nivolumab and ipilimumab (an anti-CTLA-4 blocking antibody) to patients with recurrent or refractory SCLC results in therapeutic antitumor activity with durable response (pages 883-884, in particular).
	In regards to the citation of Figure 7A and 7B of the instant specification and indication the claimed method is not obvious because the cited references do not teach SCLC tumors with high TMB respond better than SCLC tumors with lower TMB to an anti-PD1 antibody monotherapy or combination therapy of an anti-PD-1 antibody and an anti-CTLA-4 antibody, it is first noted the claims do not recite SCLC tumors with high TMB respond better than SCLC tumors with lower TMB to an anti-PD1 antibody monotherapy or combination therapy of an anti-PD-1 antibody and an anti-CTLA-4 antibody. Further, the cited reference provide evidence that tumors derived from SCLC with high TMB would respond well to an anti-PD1 antibody monotherapy or combination therapy of an anti-PD-1 antibody and an anti-CTLA-4 antibody because Diaz et al teaches immune checkpoint inhibitors, such as anti-PD-1 and CTLA-4 blocking antibodies, work best in tumors with high mutational burden ([30], in particular), Diaz et al teaches high mutational burdens include burdens of at least 200 or 300 mutations (including somatic mutations) per tumor genome that are identified by sequencing genomic tumor nucleic acids, and Antonia et al teaches SCLC has high mutation burdens and that administering nivolumab (an anti-PD-1 checkpoint blocking antibody) or a combination of nivolumab and ipilimumab (an anti-CTLA-4 blocking antibody) to patients with recurrent or refractory SCLC results in therapeutic antitumor activity with durable response (pages 883-884, in particular). Further, one would predict SCLC tumors with high TMB respond better than SCLC tumors with lower TMB to an anti-PD1 antibody monotherapy or combination therapy of an anti-PD-1 antibody and an anti-CTLA-4 antibody because Diaz et al teaches immune checkpoint inhibitors, such as anti-PD-1 and CTLA-4 blocking antibodies, work best in tumors with high mutational burden ([30], in particular). 

Double Patenting
Claims 1-4, 6-14, and 16-22 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4 and 6-21 of copending Application No. 16/499540 in view of Diaz et al (WO 2016/077553 A1; 5/19/16) and Antonia et al (Lancet Oncology, 2016, 17(7): 883-895). Both the instant claims and the copending claims are directed to methods of treating patients comprising administering an anti-PD-1 antibody or an anti-PD-1 antibody in combination with an anti-CTLA-4 antibody based on elevated tumor mutations. The instant claims differ from the copending claims in that while copending claims recite methods of treating “lung cancer” patients the copending claims do not specifically recite treating lung cancer patients wherein the lung cancer is SCLC. However, one of ordinary skill in the art would have been motivated, with an expectation of success, to perform a combined method comprising performing the method of the copending claims wherein nivolumab or a combination of nivolumab  and ipilimumab to a patient with SCLC (including a “recurrent or refractory” SCLC patient) having high mutation rates, including mutational burdens of at least 200 or 300 mutations (including somatic mutations) per tumor genome identified by sequencing genomic tumor tissue nucleic acids when performing the combined method using the dosing and scheduling regimen of Antonia et al because Diaz et al teaches immune checkpoint inhibitors, such as anti-PD-1 and CTLA-4 blocking antibodies, work best in tumors with high mutational burden ([30], in particular), Diaz et al teaches high mutational burdens include burdens of at least 200 or 300 mutations (including somatic mutations) per tumor genome that are identified by sequencing genomic tumor nucleic acids, and Antonia et al teaches SCLC has high mutation burdens and that administering nivolumab (an anti-PD-1 checkpoint blocking antibody) or a combination of nivolumab and ipilimumab (an anti-CTLA-4 blocking antibody) to patients with recurrent or refractory SCLC results in therapeutic antitumor activity with durable response (pages 883-884, in particular). Further, one of ordinary skill in the art would have been motivated, with an expectation of success, to perform said combined method wherein the number of mutations in the tumor of the patient is compared to a reference number of mutations in order to determine whether the treatment will work best with the patient wherein the number of mutations in the tumor of the patient are high in a highly responsive patient compared to the reference because the combined method administers checkpoint inhibitors and Diaz et al teaches immune checkpoint inhibitors, such as anti-PD-1 and CTLA-4 blocking antibodies, work best in tumors with high mutational burden.
This is a provisional nonstatutory double patenting rejection.
In the Reply of 6/9/22, Applicant repeats arguments addressed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642